Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Information Disclosure Statement
	All references on the Information Disclosure Statement (IDS) dated 5/7/21 were considered except foreign patent reference CN112052411 and NPL reference titled “Searching and reviewing the research literature,” both of which were not included in the application file.  Examiner read Applicant’s Transmittal Letter and acknowledges Applicant’s message that said foreign reference is not prior art but, as it was listed on the IDS, Examiner is obliged to review it and consider it and could not.

Objections
	Claim 19 is objected because of the following informalities: the first limitation recites “fetching the stored ingested based on a search query” and appears to be missing a word (stored ingested what?).

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-6, 10-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1, 11, and 20 each recites processing the ingested data; executing search queries on the ingested data and generating analytics insights on returned search result, which are each mental processes accomplishable in the human mind or on paper. Each of these claims also recite additional elements of obtaining data from external heterogeneous sources, to produce ingested data, an input step, and storing the ingested data in a memory device, the memory device acting as a 
	Claims 2 and 12 each recites enriching the ingested data, comprising automatically obtaining additional or missing attributes of the ingested data from other sources, and obtaining data over a network is routine and conventional per the list of such activities in MPEP 2106,.05(d) part II.  Claims 3 and 13 each recites obtaining latitude and longitude coordinates of a university, and authors affiliated with the university, by querying an external application programming interface of an online mapping tool, and obtaining (receiving) data over a network is routine and conventional per the list of such activities in MPEP 2106,.05(d) part II.  Claims 4 and 14 each recites converting the ingested data from the external heterogeneous sources into a common format for further processing, a mental process accomplishable in the human mind or on paper.  Claims 5 and 15 each recites the obtaining further comprises a cross-referencing the ingested data, comprising linking related information from the ingested data into a single record per entity, and obtaining is receiving data over a network which is routine and conventional per the list of such activities in MPEP 2106,.05(d) part II.  


Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10-12, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benara et al (US 20210256094), hereafter Benara.
With respect to claims 1, 11, and 20, Benara teaches:
obtaining data from external heterogeneous sources, to produce ingested data (figure 1 external sources for documents 110i, paragraph 0067 document capture module 130 ingesting documents and images); 

executing search queries on the ingested data and generating analytics insights on returned search result (paragraph 0068 search, analytics of documents in document communicate module 140); and 
storing the ingested data in a memory device, the memory device acting as a communication data bus for the steps of obtaining, the processing and the executing (paragraph 0066 figure 1, repositories 122, 124 storing documents, metadata, paragraph 0067 image repository 134, paragraph 0068 repository 142 in document communicate module 140).
With respect to claims 1 and 20, Benara teaches a memory device (paragraph 0121) and modules (figure 1 modules performing functions as described above).
With respect to claim 20, Benara teaches a server (paragraph 0121 server/computer in system).
With respect to claims 2 and 12, Benara teaches enriching the ingested data, comprising automatically obtaining additional or missing attributes of the ingested data from other sources (paragraph 0031 capture additional attributes about documents).
With respect to claims 4 and 14, Benara teaches wherein the obtaining further comprises converting the ingested data from the external heterogeneous sources into a common format for further processing (paragraph 0108 convert images into common format).
With respect to claims 10 and 19, Benara teaches:
fetching the stored ingested based on a search query, to produce fetched data (paragraph 0044 search documents in repository of document); 

presenting the fetched data along with the analytics insights at a dashboard (paragraph 0045 output results of searching documents, metadata).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benara in view of Molynoux et al (US 20130080266), hereafter Molynoux.
With respect to claims 3 and 13, all the limitations in claims 1-2 and 11 are addressed by Benara above.  Benara does not teach obtaining latitude and longitude coordinates of a university, and authors affiliated with the university, by querying an external application programming interface of an online mapping tool.  Molynoux teaches this in getting documents and other information from institutions like colleges and universities like GPS coordinates for institutions (paragraph 0071) and authors affiliated with a college or university, and in using a mapping tool for universities for publications (paragraphs 0012, 0056 Analyzer module for using mapping tools).  It would have been obvious to have combined this GPS coordinate and mapping tool functionality in Molynoux with the document analyzing techniques in Benara as Molynoux also teaches using its techniques on publications for companies (paragraphs 0110-0111, figures .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Benara in view of Hausler et al (US 20170-004199), hereafter Hausler.
With respect to claims 5 and 15, all the limitations in claims 1 and 11 are addressee by Benara above.  Benara does not teach wherein the obtaining further comprises a cross-referencing the ingested data, comprising linking related information from the ingested data into a single record per entity.  Hausler teaches this in merging documents with related author names into a single cluster (entity) (paragraph 0017).  It would have been obvious to have combined this merging functionality in Hausler with the document analyzing techniques in Benara to make it more efficient for users researching the author, making the combination more user-friendly.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benara in view of Hendrickson et al (US 20210117417), hereafter Hendrickson.
With respect to claims 6 and 16, all the limitations in claims 1 and 11 are addressed by Benara above.  Benara does not teach:
automatically fetching data from external databases having application programming interfaces, APIs; and 
crawling, in parallel, predefined websites for extracting predetermined attributes.
Hendrickson teaches these things:

crawling, in parallel, predefined websites for extracting predetermined attributes (paragraph 0104 crawling websites for search terms (attributes)).
It would have been obvious to have combined this fetching and crawling functionality in Hendrickson with the document analyzing techniques in Benara as Hendrickson also teaches academic uses for its invention (paragraph 0048) and said functionality retrieves more accurate information and is thus more user-friendly.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/11/22